Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janardhan et al. (US 8,715,314).
Regarding claim 1, Janardhan et al. disclose a vaso-occlusion system for occluding an aneurysm (col. 1, lines 20-38; Figures 28G-28H; noting that most of the embodiments could be deployed across the neck of an aneurysm to cause occlusion regardless of whether they are intended for clot retrieval), the system comprising: a delivery catheter (col. 2, lines 47-50); and a vaso-occlusive device (1000; Figure 2A; and other embodiments) adapted to be pushed out of, and retrieved back into a distal end opening of the delivery catheter (the pushing and retrieval means are not structurally required by the claim; the device could be pushed out of and retrieved back into a catheter by some means), the vaso-occlusive device comprising a braided tubular member (col. 54, lines 31-43; col. 91, lines 60-67 and elsewhere) having a longitudinal axis, wherein the braided tubular member is formed of about 24 to 36 strands (col. 50, lines 9-22), wherein braid angles formed between crossing strands of the braided tubular member in a direction of the longitudinal axis are about 35 degrees or less when the braided tubular member is held in a collapsed configuration within the delivery catheter (col. 51, lines 25-28; col. 52, lines 21-25; the angles parallel to the longitudinal axis, e.g. (360 -151 -151)/2, would be smaller than 35 degrees when expanded and would not increase when collapsed), wherein the braided tubular member has a non-circular transverse shape in the deployed configuration when released from the delivery catheter (col. 45, lines 34-36; col. 48, lines 14-16). 
Regarding claim 2, the braided tubular member has a width of between 0.75 mm and 3.0 mm when in the deployed configuration (col. 41, lines 48-67; col. 45, line 66 to col. 46, line 18). 
Regarding claim 3, the strands comprise wires made out of composite materials (col. 50, lines 9-62). 
Regarding claim 4, the composite materials include Nitinol and one or more of cobalt-chromium alloy, platinum, platinum ally, and a polymer (col. 50, lines 9-62). 
Regarding claim 5, braid angles formed between crossing strands of the braided tubular member in the direction of the longitudinal axis are about 35 to 90 degrees when the braided tubular member is in the deployed configuration (col. 51, lines 25-28; col. 52, lines 21-25; see above remarks in regard to claim 1). 
Regarding claim 6, braid angles formed between crossing strands of the braided tubular member in the direction of the longitudinal axis are less than about 50 degrees when the braided tubular member is in the deployed configuration (col. 51, lines 25-28; col. 52, lines 21-25; see above remarks in regard to claim 1). 
Regarding claim 7, a pore size formed between strands of the braided tubular member are less than about 0.1 square mm when the braided tubular member is in the deployed configuration (col. 53, lines 7-25). 
Regarding claim 8, the braided tubular member has a length that is greater than 5 cm when in the deployed configuration (col. 45, lines 13-25). 
Regarding claim 9, an elongate length of the vaso-occlusive device has a pre-set curve or shape when the braided tubular member is in the deployed configuration (col. 45, lines 34-36). 
Regarding claim 10-20, the limitations have been effectively addressed above in regard to previous claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771